Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 28, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160034(95)(96)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                     SC: 160034                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 345268
                                                                     Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the separate motions of Terrance Taylor and Edward
  Finley, Jr., to file briefs amicus curiae and to waive the fee are GRANTED. The amicus
  briefs submitted by those individuals are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 28, 2020

                                                                               Clerk